ORDER
GLENN T. HARRELL, JR., Judge.
Upon consideration of the petition for disciplinary or remedial action based upon reciprocal discipline filed in the above entitled matter in accordance with Md. Rules 16-751 and 16-773, the response to the show cause order filed by Bar Counsel and no response having been made by Peter Joseph Cinquegrani, the respondent, to the show cause order, it is this 2nd day of October, 2009
ORDERED, by the Court of Appeals of Maryland, that Peter Joseph Cinquegrani be, and he is hereby, disbarred, effective immediately, from the further practice of law in the State of Maryland; and it is further
ORDERED, that the Clerk of this Court shall forthwith strike the name of Peter Joseph Cinquegrani from the register of attorneys in this Court and shall certify that fact to the Trustees of the Client Protection Fund and the clerks of all judicial tribunals in the State in accordance with Rule 16-760(e).